Citation Nr: 1809778	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-25 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a rash on the groin, arms, and buttocks.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to restoration of a compensable rating for otitis externa prior to March 30, 2016, and entitlement to a rating in excess of 10 percent thereafter.

4.  Entitlement to restoration of a 20 percent rating for residuals of back injury, compression fracture T-11, prior to March 30, 2016, and entitlement to a rating in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, with cognitive disorder and TBI with vertigo, to include whether separate disability ratings are warranted.

WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant had active service in the Army from July 13, 1998, to October 22, 1998; October 2, 2001, to February 5, 2002; May 15, 2004, to October 16, 2005; and January 17, 2008, to March 10, 2009.  He served in Afghanistan and Iraq, and has additional service in the New York Army National Guard.  He is the recipient of the Combat Infantryman Badge, the Purple Heart Medal, the Army Achievement Medal, the Good Conduct Medal, and the Army Commendation Medal on two occasions.

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO's).  In a November 2013 rating decision, the RO in Seattle, Washington, assigned a single 70 percent rating for PTSD with depressive disorder, not otherwise specified, with cognitive disorder and TBI with vertigo, effective February 1, 2013.  (Prior to that date, separate ratings had been in effect for TBI (rated as 40 percent), PTSD (rated as 50 percent), and vertigo, rated as 10 percent.  Also in the November 2013 rating decision, the RO decreased the rating for residuals of a back injury from 20 to 10 percent effective February 1, 2013.  

In a May 2014 rating decision, the RO in Buffalo, New York, decreased the rating for the appellant's otitis externa from 10 to zero percent, effective June 1, 2014.  

In a March 2015 rating decision, the RO in Huntington, West Virginia, denied service connection for obstructive sleep apnea and determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a rash on the groin, arms, and buttocks.  

Before the appeal was certified to the Board, in an April 2016 Supplemental Statement of the Case, the RO in Winston-Salem, North Carolina, increased the rating for the appellant's back disability to 20 percent, effective March 30, 2016.  Additionally, in a May 2016 Supplemental Statement of the Case, the Winston-Salem RO increased the rating for otitis externa to 10 percent, effective March 30, 2016.  

The appellant was afforded a Board video hearing before the undersigned in April 2017.  A transcript is of record.  He was accompanied by his spouse, who also provided testimony.  

The issues of entitlement to (1) service connection for obstructive sleep apnea; and (2) a rating in excess of 70 percent for PTSD with depressive disorder, not otherwise specified, with cognitive disorder and TBI with vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied service connection for a rash of the groin, arms, and buttocks.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

2.  Evidence received since the final March 2006 rating decision denying service connection for a rash of the groin, arms, and buttocks relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for a rash of the groin, arms, and buttocks.

3.  The evidence is in relative equipoise as to whether the appellant's rash on the groin, arms, and buttocks was incurred in, or is otherwise causally related to, his active service.

4.  At his Board hearing on April 21, 2017, prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to restoration of a compensable rating for otitis externa prior to March 30, 2016, and entitlement to a rating in excess of 10 percent thereafter.

5.  At his Board hearing on April 21, 2017, prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to restoration of a 20 percent rating for residuals of back injury, compression fracture T-11, prior to March 30, 2016, and entitlement to a rating in excess of 20 percent thereafter.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying the claim of service connection for a rash of the groin, arms, and buttocks is final.  38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for a rash of the groin, arms, and buttocks.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for a rash on the groin, arms, and buttocks have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to restoration of a compensable rating for otitis externa prior to March 30, 2016, and entitlement to a rating in excess of 10 percent thereafter, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to restoration of a 20 percent rating for residuals of back injury, compression fracture T-11, prior to March 30, 2016, and entitlement to a rating in excess of 20 percent thereafter, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issues being decided, the appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118; but see Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

In a March 2006 rating decision, the RO denied service connection for a rash of the groin, arms, and buttocks because the evidence did not show a current disability.  The appellant was informed of this decision and his appellate rights in an April 2006 letter, but he did not appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  The appellant does not contend otherwise.  Thus, the determination is final.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in March 2006.  That evidence includes a May 2016 clinical note, which states that the appellant was diagnosed with intertrigo.  The clinician explained that intertrigo is a chronic inflammatory condition of approximating or opposing skin surfaces.  The appellant was prescribed ketoconazole shampoo and cream, and Castellani's paint.  The appellant's treating clinician noted that the appellant's skin condition was not active at the time of examination.

This evidence is new, as it was not before the RO at the time of its March 2006 rating decision.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied because there was no current disability.

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for a rash of the groin, arms, and buttocks is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

In this particular case, the Board finds that the evidence already of record, including the appellant's lay testimony and the May 2016 diagnosis of intertrigo, is sufficient upon which to decide the claim.  Thus, although VA's duty to provide a medical examination has been triggered, there is no prejudice with adjudicating the issue on merits without the benefit of such examination, as the decision below is fully favorable.

IV.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the appellant experienced the onset of a groin rash in June 2005, while on active duty in Iraq, including through service treatment records noting his complaints.  Such rash was initially assessed as tinea cruris, and later as dermatitis.  He also complained of a rash under his arms and in his ears in August 2005, describing such as the same as the groin rash.  It also eventually manifested elsewhere, to include the arms and buttocks.  The appellant has competently and credibly reported that he has experienced this same rash intermittently since June 2005.  A VA clinician eventually diagnosed the appellant's rash as intertrigo in May 2016, although such was not active at the time of examination.  Ketoconazole shampoo and cream and Castellani's paint were prescribed.

The appellant testified in April 2017 that, while serving in Iraq, he was exposed to a rocket leaking unknown liquids.  He and his unit underwent decontamination.  He eventually developed a rash on the groin, legs, buttocks, and other areas that experienced skin to skin contact and sweat.  Comrades from his unit developed similar skin rashes.  

The appellant is competent to testify as to the symptoms associated with his rash since service and during the period on appeal.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Additionally, the Board notes that the appellant is competent to report the presence of such rash intermittently since service and during the period on appeal, as this condition is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the appellant to be credible in these reports. 

In summary, the appellant's service treatment records clearly document the onset of a rash during active duty.  Although this rash was not observed at the time of his March 2006 VA examination, or when it was finally diagnosed as intertrigo by a VA clinician in May 2016, the appellant has reported that this rash occurs intermittently.  The Court has recognized that certain skin diseases are cyclical in the manifestation of their symptoms.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  A skin rash is capable of lay observation; and the Board finds that the appellant has competently and credibly reported symptoms of this rash as occurring since service and during the period on appeal.  As a result, when resolving all doubt in the appellant's favor, service connection for a rash on the groin, arms, and buttocks is warranted. 

V.  Withdrawal of Claims

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal as to any or all issues involved in the appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

In the present case, during his April 2017 Board hearing, the appellant indicated that he wished to withdraw his appeal with respect to the issues of entitlement to:  (1) restoration of a compensable rating for otitis externa prior to March 30, 2016, and entitlement to a rating in excess of 10 percent thereafter; and (2) restoration of a 20 percent rating for residuals of back injury, compression fracture T-11, prior to March 30, 2016, and entitlement to a rating in excess of 20 percent thereafter.

The Board finds that the withdrawals are explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204.  Hence, there remain no allegations of fact or law for appellate consideration with respect to these claims.  Under these circumstances, the issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a rash on the groin, arms, and buttocks is reopened.

Entitlement to service connection for a rash on the groin, arms, and buttocks is granted.

The appeal as to the issue of 3.  Entitlement to restoration of a compensable rating for otitis externa prior to March 30, 2016, and entitlement to a rating in excess of 10 percent thereafter.

The appeal as to the issue of entitlement to restoration of a 20 percent rating for residuals of back injury, compression fracture T-11, prior to March 30, 2016, and entitlement to a rating in excess of 20 percent thereafter, is dismissed.

The appeal as to the issue of entitlement to restoration of a 20 percent rating for residuals of back injury, compression fracture T-11, prior to March 30, 2016, and entitlement to a rating in excess of 20 percent thereafter, is dismissed.


REMAND

I.  Obstructive Sleep Apnea

The appellant contends that he developed obstructive sleep apnea during, or as a result of, his active duty service.  Alternatively, he contends that it is secondary to his service-connected PTSD and/or TBI.

There are competent observations of obstructive sleep apnea-related symptomatology from the appellant, his spouse, and T.D.J. during the appellant's deployment to Afghanistan in 2008 and 2009 and after he returned.  The appellant has also competently reported problems sleeping following his deployment to Iraq in 2004 and 2005, although it is unclear if these symptoms are related to his service-connected psychiatric disorder rather than obstructive sleep apnea.

During his April 2017 Board hearing, the appellant testified that, while serving in Afghanistan, his roommate informed him that he would stop breathing while sleeping.  This began in early 2008.  The appellant reported snoring, choking, waking himself up, gasping for air, and experiencing long periods where he was not breathing.  He explained that he was at a remote operating base and it was "lucky" if the medic who was scheduled to visit weekly even arrived; thus, he was unable to seek treatment during that period of active duty.  Later, while serving in the National Guard, he worked for an air medical unit, who tested him and observed that he had pauses in breathing, even when awake.  A VA sleep study was then performed in November 2013, after which he was diagnosed with sleep apnea and provided a CPAP machine.  He endorsed experiencing the same symptoms since they began on active duty in 2008.  

The appellant also testified that, following his deployment to Iraq in 2004 and 2005, he experienced sleep problems and saw a VA sleep therapist in 2005, who noted a potential for sleep apnea, along with other problems.  When he returned to active duty, however, the appellant believed that his fatigue and sleep problems were due to what the sleep therapist had documented as PTSD nightmares and anxiety.  

In a May 2005 VA examination, the appellant denied a history of sleep apnea symptoms.  The examiner, however, noted a history of sleep impairment.  The appellant reported that he awakened up three to five times a night and that it took him 20 to 30 minutes to fall back asleep.  He denied nightmares but stated that he wakes up from dreams.  The examiner recommended referral for psychiatric examination regarding symptoms of sleep impairment.

On a September 2005 post-deployment health assessment, the appellant denied feeling tired after sleeping.  A February 2006 clinical note states that the appellant had no difficulties with sleeping.  On a January 2009 post-deployment health assessment, the appellant endorsed problems sleeping or still feeling tired after sleeping.  A September 2010 clinical note states the appellant endorsed symptoms suggestive of obstructive sleep apnea, in addition to other sleep-related symptomatology.   A February 2012 Report of Medical History states that the appellant denied frequent trouble sleeping and easy fatigability.

A VA examination was performed in March 2015.  Military and VA records were reviewed.  It was noted that the appellant had been diagnosed with obstructive sleep apnea in May 2014.  However, the examiner also stated that the appellant had been diagnosed with sleep apnea in 2013 at a VA Medical Center following a positive sleep study and had been issued a CPAP machine.  Although the examiner stated that the appellant required the use of a breathing assistance device, the examiner also stated that he did not require the use of a CPAP machine.  The examiner opined that the appellant's sleep apnea was less likely than not caused by a specific exposure event experienced during service because the preponderance of the medical evidence does not support that sleep apnea is a result of Gulf War environmental hazards.

Although the VA examiner observed that the appellant was issued a CPAP machine by VA clinicians and stated that he required a breathing assistance device, the examiner also indicated that a CPAP machine was not necessary.  No explanation was offered for this apparent discrepancy, such as why a different breathing assistance device would suffice when a CPAP machine had already been provided, or what sort of device was required.  Further, an etiological opinion regarding direct service connection was not offered, nor did the examiner address the question of secondary service connection.

A buddy statement from T.D.J. was received in November 2015.  T.D.J. stated that he spent a great deal of time with the appellant, including sharing living quarters while deployed to Afghanistan in 2008 and 2009.  He observed the appellant experience nightly sleep problems including waking often, snoring, stopping breathing, and startled awakening with shortness of breath.

A statement from the appellant's spouse was received in April 2017.  She stated that, following the appellant's multiple deployments, she observed that he began to snore very loudly.  She noted that he would stop breathing on occasion and come to for a moment to gasp for breath.  She has also observed long pauses in breathing, waking with a dry mouth, morning headaches, nighttime waking or insomnia, and waking up feeling out of breath.  She stated that, after his 2008-2009 deployment to Afghanistan, she observed his sleep problems worsen.  She stated that he seems to sleep semi-normally now, and snore less, when he uses the CPAP machine.  However, the machine inflates his stomach and causes pain, so he must remove it.  He still snores and stops breathing when the device is not used.

In a statement received in July 2017, the appellant stated that, before his deployments, he always got a good night's rest.  However, after he returned from deployment, his spouse informed him that he snored, grinded his teeth, stopped breathing for up to 30 seconds at a time, and gasped for breath.  He explained that he would wake up unrefreshed, with dry mouth, headaches, and a feeling of being out of breath.  He stated that, when he performed a drill with a medical unit, the flight medic put him on a machine and observed that he had daytime hypersomnolence.  He then underwent a sleep study which resulted in a diagnosis of obstructive sleep apnea.

A VA medical opinion was obtained in May 2017.  The claims file was available for the examiner to review.  The examiner opined that the appellant's obstructive sleep apnea was less likely than not proximately due to or the result of his TBI because a TBI does not cause obstructive sleep apnea.  Rather, such may cause central sleep apnea.  The examiner explained that obstructive sleep apnea involves cessation of significant decrease in airflow when the upper airway collapses.  Such is an anatomic problem, which is not caused by a TBI.  Further, the examiner opined that the appellant's obstructive sleep apnea was not aggravated beyond the natural progression by his TBI because there was no evidence of aggravation of the appellant's obstructive sleep apnea.  He has a diagnosis of obstructive sleep apnea, uses a CPAP machine, and his condition was noted to be stable during a recent CPAP clinical appointment.  There were no signs or symptoms of aggravation.

The March 2015 examiner offered a negative opinion as to obstructive sleep apnea being due to exposure to Gulf War environmental hazards; and the May 2017 examiner offered a negative opinion regarding obstructive sleep apnea being related to, or aggravated by, the TBI.  However, an opinion has not yet been offered as to direct service connection, to include whether the appellant's reported symptoms of snoring and apneic episodes on active duty represented the onset of his sleep apnea, or as to whether his sleep apnea is causally related to or aggravated by the service-connected PTSD.  This deficiency in the record, coupled with the apparent discrepancy in the March 2015 examination report regarding the necessity for a CPAP machine, requires that the issue be remanded in order to afford the appellant an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

II.  PTSD with Depressive Disorder, Not Otherwise Specified, with Cognitive Disorder and TBI with Vertigo

Prior to February 1, 2013, service connection was in effect for PTSD, TBI, and vertigo, associated with TBI, and separate ratings were in effect.  Since February 1, 2013, the appellant has been assigned a single evaluation for PTSD with depressive disorder, not otherwise specified, with cognitive disorder and TBI with vertigo because the RO determined in November 2013 that the evidence indicated that there was no clear delineation between the symptoms of such disorders.  

The appellant contends that separate ratings for such disabilities are warranted and that the VA TBI examinations he was afforded, the most recent of which took place in April 2013, were inadequate because such were conducted by physician assistants.

VA's Adjudication Procedures Manual states that, while the initial diagnosis of TBI must be made by a physiatrist, psychiatrist, neurosurgeon, or neurologist, a generalist clinician who has successfully completed the Disability Management Office TBI training module may conduct a TBI examination, if a TBI diagnosis is of record and was established by one of the aforementioned specialty providers.  See M21-1MR, III.iv.3.D.2.j.

However, there is no indication in the record that the VA physician assistants who conducted such TBI examinations had the requisite training.  In addition, the appellant has contended that the examination did not accurately reflect the severity of his symptoms.  Thus, a remand is required for a medical examination performed by an appropriate clinician.  See Barr, 21 Vet. App. at 312.

A May 2013 VA PTSD examination report notes that the appellant's past medical history includes memory loss due to a TBI.  The examiner opined that the overlap of multiple symptoms in his PTSD, TBI, and depression made it impossible to reliably separate which aspects of social and occupational impairment pertain to which diagnosis.  

An April 2016 VA PTSD examination report states that the appellant did not have a TBI because a diagnosis of such was not in the records reviewed, although the evidence of record clearly established that the appellant had a TBI and was service-connected for such at the time of this examination.  Thus, this examination is inadequate.  Id.

The appellant was also afforded a VA PTSD examination in July 2017.  He was noted to have a TBI.  The examiner explained that TBI was mainly associated with cognitive issues and vertigo, while PTSD was responsible for most, if not all, of the other symptoms present.  The examiner opined that the appellant experienced occupational and social impairment, with deficiencies in most areas, with regard to all mental diagnoses.  The examiner stated that no other mental disorder had been diagnosed other than PTSD; thus, there was no need to differentiate what portion of occupational and social impairment was caused by a particular disorder.  It was possible to differentiate the portion of occupational and social impairment which was caused by TBI, as such caused cognitive issues and vertigo.  The examiner explained that the appellant experienced insomnia as a result of his PTSD, although insomnia was not a separate diagnosis.  The VA psychiatrist stated that it was "unclear why the TBI was lumped together with the PTSD in the previous rating."  The examiner explained that the TBI was not causing anything other than some cognitive issues.  Most, if not all, of the appellant's mental health symptomatology, other than his cognitive losses, were separate and unrelated to his TBI.

Thus, it appears that the appellant's PTSD alone may result in occupational and social impairment, with deficiencies in most areas, without taking the severity of his TBI and vertigo into consideration, and that the symptoms of such disorders can, in fact, be differentiated.  This suggests that TBI and vertigo should, once again, be rated separately.  To ensure that all symptoms are appropriately identified and evaluated, an additional examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any and all outstanding VA medical records.

2.  Schedule the appellant for an appropriate examination to determine the nature and etiology of his obstructive sleep apnea.  Access to the appellant's electronic VA claims file should be made available to the examiner for review.  After examining the appellant and reviewing the record, the examiner should offer opinions as to the following:

Is it at least as likely as not (50 percent or greater probability) that the appellant's obstructive sleep apnea had its inception during a period of active service or is otherwise causally related to the appellant's active service or any incident therein, to include service in Southwest Asia?

If not, is it at least as likely as not that obstructive sleep apnea is causally related to the service-connected PTSD or TBI?

If neither, it is at least as likely as not that obstructive sleep apnea, was aggravated by the service-connected PTSD or TBI?  If aggravation is found, the examiner must attempt to establish a baseline level of severity for obstructive sleep apnea, prior to aggravation by the service-connected disability or disabilities.

The examiner should consider the relevant evidence of record, to include the appellant's lay history of symptomatology, including his July 2017 statement that he was diagnosed with daytime hyper somnolence by a flight medic while he was drilling, his April 2017 Board testimony, the November 2015 buddy statement from T.D.J., the appellant's spouse's April 2017 statement, the appellant's January 2009 endorsement of problems sleeping or still feeling tired after sleeping, the September 2010 clinical note which states that symptoms suggestive of obstructive sleep apnea and other sleep problems were endorsed, and the February 2012 denial of frequent trouble sleeping or easy fatigability. 

A rationale for all opinions is required.  

3.  Schedule the appellant for an examination to determine the nature and severity of his service-connected TBI with cognitive disorder and vertigo.  Access to the appellant's electronic VA claims file must be made available to the examiner.  

The examiner should complete the TBI disability benefits questionnaire, and any other relevant disability benefits questionnaires, to include for vertigo.  To the extent practicable, the examiner should separate the appellant's symptoms attributable to his PTSD with depressive disorder, not otherwise specified, from those associated with his cognitive disorder, TBI, and vertigo.  In providing the requested opinion, the examiner should consider the relevant evidence of record, to include the May 2013 and 2017 VA examination reports.  

A rationale for all opinions provided is required.  

4.  After completing the above action, and any other development deemed necessary, readjudicate the claims.  Consideration should be given as to whether the appellant should be afforded separate PTSD, TBI, and vertigo ratings.  

If the claims remain denied, a Supplemental Statement of the Case must be provided to the appellant.  After providing the appropriate opportunity to respond, return the matter to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


